AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT Co                                         JANJ o2020
                                             SOUTHERN DISTRICT OF CALIFORNI                                K.    u.s.· u1STR1CT COURT
                                                                                                           !N DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN 1' @IM:~L CABE                                 DEPUTY 1

                                     V.                               (For Offenses Committed On or After November 1, 1987) -
       ALAN ENRIQUE LANDAZURI BECERRA (7)
                  aka Pri, Negro                                         Case Number:         3:17-CR-01465-LAB

                                                                      Russell Sheridan Babcock
                                                                      Defendant's Attorney
USM Number                           87758-298
• -
THE DEFENDANT:
 IZ] pleaded guilty to count(s)            TWO of the 7th Superseding Indictment

 D     was found guilty on count(s)
       after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                          Count
 21:959,960,963; 46:70507, 21:853 - International Conspiracy To Distribute Controlled Substances;                             2sssssss




     The defendant is sentenced as provided in pages 2 through                   3           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 IZ]   Count(s)        remaining                                 is          dismissed on the motion of the United States.

 IZ]   Assessment: $100.00


 •      JVT A Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
 IZ]   No fine                       D Forfeiture pursuant to order filed                                             , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                       January 27 2020
                                                                       Date of lmposition;{S.°~


                                                                       H O ~ ALAN BURNS
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFEN.DANT:               ALAN ENRIQUE LANDAZURI BECERRA (7)                                       Judgment - Page 2 of 3
CASE NUMBER:              3:17-CR-01465-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 60 months (Court orders custody credit given for time spent in custody commencing on 3/29/2018)




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at   - - - - - - - - A.M.                         on
        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Prn bation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 --------------
  at                                         with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3:17-CR-01465-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               ALAN ENRIQUE LANDAZURI BECERRA (7)                                Judgment - Page 3 of 3
  CASE NUMBER:             3: l 7-CR-01465-LAB

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3:17-CR-01465-LAB
